Abatement Order filed July 26, 2018




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00475-CV
                                   ____________

                   IN THE INTEREST OF L.E.B, A CHILD




                 On Appeal from the County Court at Law No. 1
                           Galveston County, Texas
                       Trial Court Cause No. 10FD0110

                            ABATEMENT ORDER

      This appeal is from a judgment signed March 29, 2018. A motion for new trial
was untimely filed June 6, 2018. The record reflects the notice of appeal was filed
June 11, 2018.

      Appellant alleges she did not receive notice of the judgment until June 21,
2018. Pursuant to Texas Rule of Civil Procedure 306a, appellant must provide a
written order signed by the trial court finding the date when appellant first either
received notice or acquired actual knowledge the judgment was signed. See Tex. R.
App. P. 4.2(c); see also LDF Construction, Inc. v. Texas Friends of Chabad
Lubavitch, Inc., 459 S.W.3d 720, 724 (Tex. App.—Houston [14th Dist.] 2015, no
pet.) (the date must be established by competent proof and included in a written order
signed by the trial judge).

      Accordingly, we order the case abated and remanded to the trial court for a
hearing and entry of an order finding the date when appellant first either received
notice or acquired actual knowledge that the order was signed. A supplemental
clerk’s record containing the trial court’s order shall be filed with the clerk of this
court within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
supplemental clerk’s record is filed in this Court. The Court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the Court may
reinstate the appeal on its own motion. It is the responsibility of any party seeking
reinstatement to request a hearing date from the trial court and to schedule a hearing,
if a hearing is required, in compliance with this Court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date and
notify the parties of such date.



                                    PER CURIAM